Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 1 of 16




                         EXHIBIT 4
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 2 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 3 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 4 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 5 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 6 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 7 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 8 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 9 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 10 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 11 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 12 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 13 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 14 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 15 of 16
Case 1:17-cv-02117-JLK Document 33-3 Filed 07/03/19 USDC Colorado Page 16 of 16
